—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Plug, J.), rendered January 30, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
The defendant challenges on this appeal the propriety of his original plea of guilty to attempted robbery in the second degree. The propriety of his original plea of guilty is not before this Court on an appeal from the amended judgment which revoked the term of probation previously imposed and imposed a term of imprisonment (see, People v Moore, 261 AD2d 421; People v Reddy, 227 AD2d 961). Accordingly, the amended judgment is affirmed. Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.